Citation Nr: 1223406	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-27 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, including service in Vietnam; he was awarded multiple medals indicative of combat.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

Additional VA treatment reports through March 2012 were either added to the the evidence of record after the most recent supplemental statement of the case in May 2009 without a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).  

The issues of service connection for a back disorder and for an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate disposition.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Although there are no complaints or findings of a hearing loss or tinnitus in the Veteran's service treatment records, service connection for hearing loss is not dependent on a Veteran's audiological findings on separation.  See Hensley v. Brown, 5 Vet.App. 155, 160 (1993).  Moreover, tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).

While a November 2007 VA audiologist concluded that the Veteran's current hearing loss and tinnitus were "less likely as not" related to service noise exposure because the Veteran's service treatment records do not reveal any complaints or findings of hearing loss or tinnitus and because the Veteran's post-service employment suggested noise exposure as a heavy equipment repairman, a finding of hearing loss in service or in service is not a requirement for service connection for hearing loss.  Accordingly, the Board finds that the VA examination in 2007 that was conducted in connection with this appeal is inadequate for adjudication purposes.

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above actions have been completed, the Veteran must be afforded a VA examination to determine whether any degree of hearing and tinnitus found is related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether the Veteran has bilateral hearing loss and tinnitus and if so, whether any degree of hearing loss and tinnitus is related to his period of military service, or to any incident therein, to include as due to noise exposure.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Thereafter, the RO must readjudicate the claims of service connection for bilateral hearing loss and tinnitus based on all of the evidence of record.  If either of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


